Citation Nr: 0808347	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-22 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to non-service-connected burial benefits.



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1969 to August 1971.  
He died in November 2005 and the appellant is his widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant's claim for non-service connected burial 
benefits includes plot or interment allowance which is set 
forth in 38 C.F.R. § 3.1600(f).  During the pendency of this 
claim, 38 C.F.R. § 3.1600(f) was amended in August 2006.  See 
71 Fed. Reg. 44,915 - 44,920 (Aug. 8, 2006).  The appellant 
was not provided notice of the amended regulation, nor issued 
a supplemental statement of the case that reflected 
readjudication of the issue on appeal pursuant to the 
amendment.  On remand, the RO must provide the appellant with 
the amended regulation and readjudicate the claim.  

Accordingly, the case is REMANDED for the following action:

1.	Notify the veteran of the amended 
regulation of 38 C.F.R. § 3.1600(f).  

2.	Readjudicate the claim considering all 
applicable laws and regulations.  If 
the benefit sought on appeal remains 
denied, the appellant should be 
provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response. 
Thereafter, return the case to the 
Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



